Case 7:19-cv-06760-NSR Document 34-6 Filed 08/07/20 Page 1 of 2
JUDGE ROMAN

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the

| )

Dr. Lisa Buon 1] 9 CV 6 v4 6 0
Plaintiff(s)
v. Civil Action No.

Lisamarie Spindler, ef al 3

Deféndant(s) )
SUMMONS IN A CIVEL ACTION RECE:HVED

 

    

To: (Defendant's name and address) 0; EC \ Uy - ET =\
HT

(See attached) | uo es!

}
'
. | be ~ OFFICE OF THE

AUG -5 2019

OFFICE OF SUPT.

  

DISTRICT CLERK

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rutes of Civil Procedure. The answer a motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: “oy

Dr. Gsa 6

SS Neely pwn Koad

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK oe has —
Date: Ju #9 2019 “ _* £2 ILZEGGEX C

Signature of Clerk or Deputy Clerk

 

RUBY JRA SICK
Case 7:19-cv-06760-NSR Document 34-6 Filed 08/07/20 Page 2 of 2

Lisamarie Spind fer
-[24 Grand Street Newburgh NY 1a ss0

koberte faditla |
1e4 Grand Sheet Newburgh NY 12 5538

Ed Forgit

124 Grand Skeet Mew burgh NF 12582
Linda Gm AL

124 Gand Freet+ Newburgh Ny J2550

Stacy Moran
1Q4 Grand Stree? New burgh NY 2 536

Cavole Mineo
lat Gand Street Neuburg } NY 12550

Gre gory Kern .
124 Grand Street New burgh NY (S80

The Newburgh Enlarged City Schosl Districk (NECSD)
lay Gand Steet Nesodurgh NY 12550

The NEcso Board of Educabon

10% Gand Sheet jew burg h NY 1nSH 0

(le Newlourgh Teachers Assocek on
(124 Grand Street Newburgh NY ja 552
